DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s Request for Continued Examination received on June 08, 2022. Claims 19-34 are currently pending, while claims 1-18 are canceled and claims 35 and 36 are withdrawn from further consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 08, 2022 has been entered.
	Response to Arguments
Applicant's arguments filed May 06, 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art, Weiss et al. ‘073’, fails to disclose that the distal end region can be placed over or on the group of proximal carpal bones (T1, L,S); and is not attachable to the proximal carpal bones or is attachable to exactly one of the proximal carpal bones.
Applicant’s amendment and arguments are not found persuasive. In Applicant’s Specification (p. 8, paragraph [0038]) states, “The four distal plate holes are intended for the capitate, the two proximal plate holes for the lunate. “According to said recitation the plate is attachable or fastenable to distal row carpal bones (i.e. the capitate bone). This contradicts that the distal end region is fastenable to at most the one proximal carpal bone. In Applicant drawings (see figure 2) display plate holes (24) that span multiple carpal bones. In as much as Applicant describes how the plate is fastenable to at most the one proximal carpal bone; Weiss et al. ‘073’ suggests that are multiple and optimal configurations for the bone plate. As an example, the bone plate can be placed over “one or more carpus area of bones” (Col. 3, lines 10-13 and Col. 4, lines 26-29). This is interpreted as the bone plate can be designed for one carpus type of bone or more than one carpus type of bones. Therefore, Weiss is still an applicable prior art reference to reject the claims (see the office action rejection below). 
Secondly, Applicant argues Weiss et al. ‘073’ fails to teach the objective technical effect of obtaining a fusion that is sufficient, but is not limiting and a wrist free from pain yet have as much freedom of movement as possible. For that reason, applicant argues that the claims are non-obvious over Weiss et al. ‘073’. In response to applicant's argument that the references fail to teach the technical problem of the invention is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19, 20, 24, 26-30, 32 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weiss et al. (US Patent 6,221,073).
Regarding claim 19, Weiss discloses a wrist arthrodesis plate (10; Col. 3, line 7) defining a longitudinal axis (see the annotated diagram below), the plate consisting of a distal region (30; Col. 3, lines 25-26) and of a proximal region (20; Col.3, lines 24-25), the distal region and the proximal region directly, axially adjoining each other in a direction of the longitudinal axis (L1; Col. 4, lines 30-31) (see the annotated diagram below), the plate being of such a shape and size that the distal region is fastenable to a carpus and the proximal region is fastenable to a radius with aid of fastening means (F; Col. 4, line 2) (the plate is capable of being shaped and sized such that the distal region of the plate is capable of being fastened to the carpus and the proximal region of the plate is capable of being fastened to the radius with aid of a fastening means as shown in Fig. 1B the distal end fits on a single carpal bones C and the proximal region is fastened to the radius bone R), which are inserted into plate holes (i.e. the bone plate is capable of being inserted into plate holes FH1-FH9, Col. 4, lines 1-2), wherein the distal end region has which comprises a distal-most location of the plate (the distal-most location is depicted in the annotated figure below), the distal end region is of such a shape and size that the distal end region is placeable precisely, on only one carpal bone from the group consisting of os trapezium, os trapezoideum, os capitatum and os hamatume, without covering part of laterally adjacent bones (the distal-most location of the plate is shaped and sized such that the distal end region is capable of being placed precisely, and only, on one carpal bone (i.e. capitate) (see the annotated diagram below), without covering part of laterally adjacent bones as shown in Fig. 1B the distal most location is precisely placed on only the os capitatum bone C), wherein the distal end region is placeable on or over only one proximal carpal bone from the group consisting of os scaphoideum, os lunatum and os triquetrum (the distal end is capable of being placed on over only one proximal carpal bone and the distal end region is fastenable to at most the one proximal carpal bone (i.e. Weiss describes the bone plate can be positioned and thus fastenable to “one or more carpus area of bones” (Col. 3, lines 10-13 and Col. 4, lines 26-29), and wherein the distal region has a substantially constant width (the distal region (30) corresponds with the distal end region, which has a substantially constant width that extends over one carpal bone (see the annotated figure below)).

    PNG
    media_image1.png
    480
    707
    media_image1.png
    Greyscale

Regarding claim 20, Weiss discloses wherein the distal-most location has a maximum width, which corresponds approximately to the maximum width of a human capitate (i.e. the distal most location has a maximum width corresponding to a maximum width of a human capitate bone C, see Fig. 1B and the annotated figure above).
Regarding claim 24, Weiss discloses wherein the plate has a length, along the longitudinal axis, in the range of 55 to 85 mm (i.e. the length is approximately 3 inches or 76.2 mm, Col. 3, lines 17-18).
Regarding claim 26, Weiss discloses wherein the plate extends in the longitudinal direction at least in a first surface (shown in the annotated diagram below) or with a first tangent along the longitudinal axis and extends in a second surface (shown in the annotated diagram below) or second tangent, at an angle to the first surface or first tangent, along the longitudinal axis (the angle between the first and second surface is approximately zero degrees and ninety degrees, Col. 4 lines 31-36).
Regarding claim 27, Weiss discloses wherein the plate extends in the longitudinal direction in a third surface (shown in the annotated diagram below) at a distance from the first surface and substantially parallel thereto.
Regarding claim 28, Weiss discloses the claimed invention except for wherein the angle between the second surface or the second tangent and the first surface or first tangent is about 45° (Col. 4, lines 34-39 disclose the angle between the second tangent or second surface and the first surface is between zero and ninety degrees).
Regarding claim 29, Weiss discloses wherein the plate, after the second surface, extends in the proximal direction in the third surface (shown in the annotated diagram below) or the third tangent along the longitudinal axis.
Regarding claim 30, Weiss discloses wherein the plate, after the second surface or after the third surface, transitions in the proximal direction in a fourth surface (shown in the annotated diagram below) or along a fourth tangent into the first surface.

    PNG
    media_image2.png
    320
    1019
    media_image2.png
    Greyscale

Regarding claim 32, Weiss discloses wherein the distal region has a maximum of four plate holes for fastening the plate to the precisely one carpal bone (as depicted in the first annotated figure above the distal region has two plate holes), the distal region (30) is at an angle range of +/- 45° perpendicular to the longitudinal axis (the angle between the curved surface 30 is approximately zero degrees and ninety degrees from the longitudinal axis, Col. 4 lines 31-36).
Regarding claim 33, Weiss discloses wherein the distal end region has a maximum of six plate holes for receiving a bone screw for fastening the plate to the precisely one carpal bone (as shown in the first annotated figure above the distal end region has two plate holes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US Patent 6,221,073), as applied to claim 19 above.
Regarding claim 21, Weiss discloses the claimed invention except for wherein the distal region has a length of 10 mm to 15 mm. Weiss does mention that dimensions of the plate can vary (Col. 3, lines 14-16) and the distal portion, 30, is intended to be positioned over carpal bones (Col. 3, lines 25-27).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the distal region having a length of 10 mm to 15 mm, since it has been held that where the general conditions of a claim (i.e. distal region of the plate designed to fit the carpal bones in the hand) are disclosed in the prior art, discovering the optimum or workable ranges (i.e. which sizes would fit) involves only routine skill in the art.
Regarding claim 22, Weiss discloses the claimed invention except for wherein the distal region has a length of 15 mm to 30 mm. Weiss does mention that dimensions of the plate can vary (Col. 3, lines 14-16) and the distal plate portion (30) is adapted to be positioned over carpal bones (Col. 3, lines 25-27).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the distal region having a length of 15 mm to 30 mm, since it has been held that where the general conditions of a claim (i.e. distal region of the plate designed to fit the carpal bones in the hand) are disclosed in the prior art, discovering the optimum or workable ranges (i.e. which sizes would fit) involves only routine skill in the art.
Regarding claim 23, Weiss discloses a distal-most plate hole of the proximal region and the distal-most location of the plate (see the first annotated diagram above), but fails to disclose wherein a distal-most plate hole of the proximal region is at a distance of at most 20 mm to 35 mm from the distal-most location of the plate. Weiss does mention that dimensions of the plate can vary (Col. 3, lines 14-16) and proximal (20) and distal plate (30) plate regions (Col 3, lines 23-25). It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the distal-most plate hole of the proximal region is at a distance of at most 20 mm to 35 mm from the distal-most location of the plate, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. a distal-most plate hole of the proximal region and distal-most location of the plate designed to fit the carpal bones in the wrist), discovering the optimum or workable ranges (i.e. which sizes would fit) involves only routine skill in the art.
Regarding claim 25, Weiss discloses the claimed invention except for wherein the proximal region has a length of 35 to 60 mm. Weiss does mention that dimensions of the plate can vary (Col. 3, lines 14-16) and a proximal plate region (20, Col 3, lines 23-24). It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the proximal region with a length of 35 to 60 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. proximal region of the plate designed to fit the carpal bones in the wrist), discovering the optimum or workable ranges (i.e. which sizes would fit) involves only routine skill in the art.
Regarding claim 31, Weiss discloses the claimed invention except for wherein the proximal region of the plate has a maximum width of 8 to 20 mm. Weiss does mention that dimensions of the plate can vary and a plate width of ½ inch or approximately 12.7mm (Col. 3, lines 14-17). It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the proximal region of the plate with a maximum width of 8 to 20 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. proximal region of the plate designed to fit the carpal bones in the wrist), discovering the optimum or workable ranges (i.e. which sizes would fit) involves only routine skill in the art.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US Patent 6,221,073) in view of Orbay (US Publication 2002/0032446).
	Regarding claim 34, Weiss fails to disclose wherein the plate consists of titanium. 
	However, Orbay teaches a bone plate (100) made of titanium (paragraph 12). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Weiss made of titanium material in view of Orbay in order to provide a well-known high strength material that can withstand high bending loads (paragraph 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963.  The examiner can normally be reached on Monday-Friday (8am -5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775           

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775